SIMONS, Circuit Judge.
Upon a petition to set aside an order of the respondent and for injunction, it appearing from the record in the said proceedings that the petitioner in its relation to its employees is subject to regulation by Congress under the Commerce Clause of the Constitution of the United States, and that in this respect the manufacturing business of the said petitioner in its relation to commerce among the several states differs in no material respect from that of the employers appearing as petitioners in the case of National Labor Relations Board v. Jones & Laughlin Steel Corporation, 57 S.Ct. 615, 81 L.Ed. -, in the case of National Labor Relations Board v. Friedman-Marks Clothing Co., 57 S.Ct. 645, 81 L.Ed. -, and in the case of National Labor Relations Board v. Fruehauf Trailer Co., 57 S.Ct. 642, 81 L.Ed. -, all decided by the Supreme Court on April 12, 1937, and differing in no material respects from the employer in Frank II. Bowen, et al. v. James Vernor Co., 89 F.(2d) 968, decided by this court May 13, 1937; it is hereby ordered that the motion for injunction be denied and the petition in the above cause dismissed.